PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/776,622
Filing Date: 16 May 2018
Appellant(s): Wang et al.



__________________
Michael L. Jespersen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/02/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 14, 15, 17-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sotzing et al. (US 2012/0224247).
As to claims 14 and 17, Sotzing et al. teaches an electronic device (stretchable electrochromic device, abstract) comprising a stretchable conductor comprising a polymer composition comprising a conductive polymer and at least one stretchability and electrical conductivity (STEC) enhancer different from the conductive polymer.  Specifically, Sotzing et al. teaches the stretchable electrochromic device comprises a stretchable electrochromic substrate and a stretchable transparent polymeric electrolyte impregnating the stretchable electrochromic substrate (abstract, para. 0107, and claim 1), where the stretchable electrochromic substrate comprises a conductive polymer (para. 0065, 0072, and 0094 and claim 9) and the stretchable transparent polymeric electrolyte impregnated therein comprises an ionic liquid (para. 0031).  The ionic liquid comprises a nitrogen-containing organic cation and anion, and exemplary ionic liquids are 1-butyl-3methylimidazolium hexafluorophosphate, 1-ethyl-3-methyimidazolium hexafluorophosphate and pyridinium chloride (para. 0031), which read on the claimed 
Sotzing et al. fails to explicitly teach a content of the STEC enhancer (ionic liquid) in the polymer composition is at least 1 wt.% of the polymer composition or is 10 to 80 wt.% of the polymer composition.
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to vary and optimize the amount of the ionic liquid of Sotzing et al. and arrive within the claimed ranges of STEC enhancer from the teachings of Sotzing et al. since Sotzing et al. teaches the ionic liquid is provided to sufficiently provide conductivity, stability and stretchability/flexibility to the electrochromic substrate (para. 0030, 0031 and 0127)
As to claim 15, Sotzing et al. teaches the conductive polymer is poly(3,4-ethylenedioxythiophene):polystyrene sulfonate (PEDOT:PSS, para. 0065 and 0094 and claim 9).
As to claim 18, Sotzing et al. teaches the STEC enhancer (ionic liquid) comprises a phosphate anion (see the exemplary ionic liquids described above), which reads on the claimed –O–P(=O)(–)(–) moiety.  Alternatively, Sotzing et al. also teaches the anion may comprise triflate, tosylate, alkylsulfate, etc., which read on the claimed –(SO2)– moiety.
As to claim 19, Sotzing et al. teaches the device comprises an array of circuit components connected through the stretchable conductor (the electrochromic substrate is composed of electrochromic fibers comprising conductive circuits therein, para. 0101 
As to claims 23-25, although Sotzing et al. fails to explicitly teach the stretchable conductor comprises the instantly claimed conductivity and maximum tensile strain properties (conductivity of at least 1000 S/cm at both 0% and 100% strain and a maximum tensile strength of at least 50%), at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the instantly claimed properties from the teachings of Sotzing et al. since Sotzing et al. teaches providing and selecting various compounds in the composition/device, such as PEDOT-PSS, other conductive conjugated polymers, ionic liquids and additional stretchable polymers in order to improve and maintain the conductivity and stretchability/flexibility of the stretchable electrochromic substrate and electrolyte impregnated therein (para. 0030-0033, 0065, 0072, 0122 and 0127).  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sotzing et al. (US 2012/0224247) as applied to claims 14, 15, 17-19 and 23-25 above, and further in view of Ohno (US 8,697,309).
The disclosure of Sotzing et al. is relied upon as set forth above.
Sotzing et al. generally teaches an ionic liquid is provided to provide ionic conductivity in the stretchable polymer electrolyte and electrochromic substrate thereof (para. 0030).
2)n–SO3-, n being 1 to 8, (R5 group) and an alkyl group (R6 group).
However, Ohno teaches providing a zwitterionic type ionic liquid having an anion and cation coexisting in molecule having the structure of:

    PNG
    media_image2.png
    152
    284
    media_image2.png
    Greyscale

including the exemplary structure of:

    PNG
    media_image3.png
    121
    381
    media_image3.png
    Greyscale

(see the zwitterion product “3” in col. 10, col. 13 lines 26-29 and Fig. 1; see also col. 5 lines 52-65 col. 6 line 67 to col. 7 line 10 for the general structures of the zwitterion compound comprises an onion cation moiety and sulfonate anion moiety) as a suitable ionic conducting material having an improved transport of ions as compared to typical ionic liquids (col. 2 lines 26-57).  The exemplary zwitterionic ionic salt (Fig. 1 and col. 13) is equivalent to the claimed STEC enhancer where n is 4 in the recited alkylsulfonate R5 group and the R6 group is a linear alkyl group.
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the zwitterionic ionic salt liquid taught by Ohno as the ionic salt of Sotzing et al. in order to obtain an electrical/electrochromic device having an improved capability of transporting ions as compared to those comprising typical ionic liquids.
(2) Response to Argument
Regarding the 103 rejection over Sotzing et al. (US 2012/0224247), Appellant argues structures in Sotzing et al. (e.g., a stretchable electrochromic substrate, an electrochromic material, and a stretchable transparent polymeric electrolyte) are different, separate components that are improperly combined to arrive at the claimed stretchable conductor.  Appellant elaborates the ionic liquid salts of Sotzing et al. are incorporated into thermoplastic polymers rather than the electrochromic material, which Appellant construes as an electrochromic material and a stretchable polymeric electrolyte as being separate components rather than being included together in a polymer composition as claimed, and the Office’s interpretation that the cited components of Sotzing et al. are in the same layer is not consistent with the specification and drawings of Sotzing et al., citing Fig. 1 as support for this argument.  Appellant further elaborates Sotzing et al. merely has a passing mention of the stretchable electrolyte may coat or impregnate the conductive substrate, and that a reasonable construction of the term in the reference does not include mixing of the stretchable electrolyte into or with any electrochromic polymers, citing Example 3 as teaching the stretchable polymeric electrolyte forms a layer on the fabric substrate to support the term means the stretchable electrolyte is actually a layer on the fabric and does not include mixing of the stretchable electrolyte into any electrochromic polymer.  See pages 8-13 of App. Br.
For purposes of clarifying the difference in terminology between the instant claims and the applied reference, the Office interprets Sotzing et al.’s ionic liquid salts as corresponding to the claimed stretchability and electrical conductivity “STEC” 
	In response, the above arguments have been carefully considered but are not persuasive because alternative embodiments within Sotzing et al., different from those cited by Appellant, read on the claimed structure of a stretchable conductor and polymer composition therein.  Even though the relied upon components may be chemically different, there are embodiments within the reference that ultimately contain them in the same layer and read on the claimed stretchable conductor and polymer composition. 
	Para. 0107 of Sotzing et al. directly teaches the electrochromic fibers and fabrics thereof (which comprise conductive polymers as described in the 103 rejection of record; see also para. 0065, 0072, 0094, and claim 9 of Sotzing et al.) are impregnated with the stretchable polymer electrolyte (which comprise ionic liquid salts corresponding to the claimed STEC enhancer as described in the 103 rejection of record; see also para. 0031 of Sotzing et al.).  Para. 0107 of Sotzing et al. also distinguishes between the relied upon electrolyte “coating or impregnating” the stretchable conductivity substrate as two alternative and separate embodiments, meaning the impregnating embodiment(s) would be understood to comprise more than a mere coating.  
In regard to Appellant citing Example 3 of Sotzing et al. to show the impregnating of the reference is merely a coating layer, this appears to be a miscitation of the reference.  Example 3 of Sotzing et al. teaches an electrically conductive fabric substrate impregnated with a stretchable polymeric electrolyte comprising a fabric where a PEDOT-PSS conducting polymer incorporated and absorbed into the fabric 500+510 and the combination of ref. 530+540) are completely within polymeric electrolyte layers (ref. 550 and 560) on all faces and sides of each fabric.  See also para. 0117 and 0118 describing Fig. 8 and 9.  Furthermore, para. 0110 of Sotzing et al. further elaborates the electrochromic layer and conductive fabrics can be embedded in the stretchable polymeric electrolyte.  In addition, contrary to Appellant’s arguments, mixing of components is not required to meet the claimed invention.  
The illustrations of Fig. 8 and 9 and the “embedded” teaching at para. 0110 of Sotzing et al. correspond to the cited impregnating being more broad in meaning than that cited and argued by Appellant, and places components reading on the claimed conductive polymer and STEC enhancer in the same layer and final composition.  As similarly set forth in the Advisory Action mailed 01/08/2021, a fabric impregnated or embedded in an electrolyte as disclosed in Sotzing et al. amounts to what would commonly be known in the art as a laminate or sheet, and would be understood and regarded to the skilled artisan as being the same layer or a single composition even though the layer/composition is composed of several components.  The particular Example cited by Appellant should not discount the totality of the teachings of the Sotzing et al. reference.  The use of patents as references is not limited to what the 
In regard to Appellant citing Fig. 1 of Sotzing et al. to show a construction of structure(s) different from that claimed, Fig. 1 is a wholly different, alternative embodiment than the embodiments and teachings cited by the Office in the ground(s) of rejection on appeal or to elaborate upon that which has been cited previously.  The Office’s response to Appellant’s citation of Example 3 set forth above also applies equally here, and the particular Fig. cited by Appellant should also not discount the totality of the teachings of the Sotzing et al. reference.  
Appellant further argues Sotzing et al. fails to teach or suggest the claimed content of the STEC enhancer in the polymer composition is at least 1 wt.% of the polymer composition because the content of the STEC enhancer in the polymer is not a result-effective variable since Sotzing et al. teaches separate compositions of electrochromic material and a stretchable transparent polymeric electrolyte.  See pages 13-14 of App. Br. 
In response, this argument is not persuasive because Sotzing et al. teaches alternative embodiments, different from those cited by Appellant in the Appeal Brief, that ultimately contain the relied upon electrochromic material and ionic liquid salt in the same layer that read on the claimed stretchable conductor and polymer composition, as 
	Appellant further argues the conductivity properties recited in dependent claims 23 and 24 would not have been obvious from Sotzing et al. because the reference is directed to coating non-conductive stretchable fabrics with various components to create a conductive fabric, and there is no suggestion in the reference that such a fabric would obtain a conductivity of at least 1000 S/cm in view of known spandex/PEDOT-PSS conductivity values.  See pages 14-15 of App. Br.
	In response, this argument is not persuasive because Sotzing et al. is not merely limited to coating non-conductive stretchable fabrics to render them electrically conductive as argued by Appellant.  In discussing the identity of the stretchable substrate at para. 0057, Sotzing et al. teaches the stretchable electrochromic substrate can be a stretchable electrochromic fiber or fabric, alternative from a non-electrochromic/non-conductive stretchable fiber or fabric prepared from non-electrochromic rendered electrochromic/conductive by coating or impregnating with an electrochromic/conductive material, which has the implication the stretchable electrochromic fiber or fabric may be composed of a electrochromic/conductive polymer itself without any of the non-conductive fibers/fabrics cited by Appellant.  Also, para. 0053 and 0109 Sotzing et al. further teaches varying the stretching ability and conductivity by varying the content of the polymeric electrolyte, e.g., the polymer 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                      
August 24, 2021                                                                                                                                                                                  
Conferees:
/AMINA S KHAN/Primary Examiner, Art Unit 1761     
                                                                                                                                                                                                   /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires